Exhibit 10.7

EXECUTION VERSION

 

 

GUARANTEE AGREEMENT

dated and effective as of

April 15, 2014

among

MOMENTIVE PERFORMANCE MATERIALS HOLDINGS INC.,

MOMENTIVE PERFORMANCE MATERIALS INC.,

MOMENTIVE PERFORMANCE MATERIALS USA INC.,

each of the Subsidiary Loan Parties identified herein,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I Definitions

     2   

Section 1.01.

  Credit Agreement      2   

Section 1.02.

  Other Defined Terms      2   

ARTICLE II Guarantee

     3   

Section 2.01.

  Guarantee      3   

Section 2.02.

  Guarantee of Payment      3   

Section 2.03.

  No Limitations, Etc      4   

Section 2.04.

  Reinstatement      6   

Section 2.05.

  Agreement to Pay; Contribution; Subrogation      6   

Section 2.06.

  Information      7   

Section 2.07.

  Maximum Liability      7   

ARTICLE III Indemnity, Subrogation and Subordination

     7   

Section 3.01.

  Indemnity      7   

Section 3.02.

  Contribution and Subrogation      8   

Section 3.03.

  Subordination; Subrogation      8   

ARTICLE IV Miscellaneous

     10   

Section 4.01.

  Notices      10   

Section 4.02.

  Limitation By Law      10   

Section 4.03.

  Binding Effect; Several Agreement      10   

Section 4.04.

  Successors and Assigns      11   

Section 4.05.

  Administrative Agent’s Fees and Expenses; Indemnification      11   

Section 4.06.

  Waivers; Amendment      12   

Section 4.07.

  Severability      12   

Section 4.08.

  Counterparts      12   

Section 4.09.

  Headings      13   

Section 4.10.

  Applicable Law; Jurisdiction; Venue; Consent to Service of Process      13   

Section 4.11.

  Termination or Release      13   

Section 4.12.

  Additional Guarantors      13   

Section 4.13.

  Right of Set-Off      14   

 

i



--------------------------------------------------------------------------------

Schedules    Schedule I    Subsidiary Loan Parties Exhibits    Exhibit I    Form
of Supplement to the Guarantee Agreement

 

ii



--------------------------------------------------------------------------------

This GUARANTEE AGREEMENT, dated and effective as of April 15, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is among MOMENTIVE PERFORMANCE MATERIALS HOLDINGS INC., a Delaware
corporation (“Holdings”), MOMENTIVE PERFORMANCE MATERIALS INC., a Delaware
corporation (“Intermediate Holdings”), MOMENTIVE PERFORMANCE MATERIALS USA INC.,
a Delaware corporation (the “Borrower”), each other Subsidiary of Intermediate
Holdings identified herein as a party and JPMORGAN CHASE BANK, N.A.
(“JPMorgan”), as administrative agent and collateral agent (together with its
successors and assigns, in such capacity, the “Administrative Agent”) for the
Secured Parties (as defined below).

PRELIMINARY STATEMENT

Reference is made to the Senior Secured Debtor-in-Possession Term Loan
Agreement, dated as of the date hereof (as amended, restated, supplemented,
waived or otherwise modified from time to time, the “Credit Agreement”), among
Holdings, Intermediate Holdings, the Borrower, the Lenders from time to time
party thereto, JPMorgan, as administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, the
“Administrative Agent”) and as Collateral Agent, and the other parties named
therein.

The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement. The obligations of the Lenders
to extend such credit are conditioned upon, among other things, the execution
and delivery of this Agreement. The Subsidiary Loan Parties are affiliates of
the Borrower, will derive substantial benefits from the extension of credit to
the Borrower pursuant to the Credit Agreement and are willing to execute and
deliver this Agreement in order to induce the Lenders to extend such credit.



--------------------------------------------------------------------------------

Now therefore, in consideration of the mutual covenants and agreements of the
parties and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the parties
hereby agree as follows:

ARTICLE I

Definitions

Section 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the respective meanings assigned thereto in
the Credit Agreement.

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

Section 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Borrower” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Claiming Guarantor” has the meaning assigned to such term in Section 3.02.

“Collateral” means the collateral defined in or charged or otherwise secured by
each of the Security Documents.

“Contributing Guarantor” has the meaning assigned to such term in Section 3.02.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Guaranteed Obligations” means:

(i) in the case of the Borrower, the Obligations of the Loan Parties in respect
of any Ancillary Agreement; and

(ii) in the case of each of the Guarantors (other than the Borrower), (A) the
Obligations of the Borrower and (B) the Obligations of the Loan Parties (other
than such Guarantor) in respect of any Ancillary Agreement;

in each case, other than, with respect to any Guarantor, any Excluded Swap
Obligations of such Guarantor (whether at stated maturity, by acceleration or
otherwise).

 

2



--------------------------------------------------------------------------------

“Guarantors” means Holdings, Intermediate Holdings, the Borrower and each of the
Subsidiary Loan Parties set forth on Schedule I and any additional Subsidiary
Loan Party that becomes a party hereto pursuant to Section 4.12.

“Holdings” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Intermediate Holdings” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“JPMorgan” has the meaning assigned to such term in the preliminary statement of
this Agreement.

“Post-Petition Interest” has the meaning assigned to such term in
Section 3.03(a)(ii).

“Subordinated Obligations” has the meaning assigned to such term in
Section 3.03.

“Subsidiary Loan Party” means each Subsidiary set forth on Schedule I, and any
Subsidiary that becomes a party hereto pursuant to Section 4.12.

“Supplement” has the meaning assigned to such term in Section 4.12.

ARTICLE II

Guarantee

Section 2.01. Guarantee. Each Guarantor unconditionally and irrevocably
guarantees, jointly with the other Guarantors and severally, to the
Administrative Agent, for the ratable benefit of the Secured Parties, as a
primary obligor and not merely as a surety, the due and punctual payment and
performance of its Guaranteed Obligations. Each Guarantor further agrees that
the Guaranteed Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee notwithstanding any extension or renewal of any Guaranteed
Obligation. Each Guarantor waives presentment to, demand of payment from and
protest to the Borrower or any other Loan Party of any of the Guaranteed
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment.

Section 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due (whether at the
stated maturity, by acceleration or otherwise) and not of collection, and waives
any right to require that any resort be had by the Administrative Agent or any
other Secured Party to any security held for the payment of the Guaranteed
Obligations or to any balance of any deposit account or credit on the books of
the Administrative Agent or any other Secured Party in favor of the Borrower or
any other person.

 

3



--------------------------------------------------------------------------------

Section 2.03. No Limitations, Etc. (a) Except for termination or release of a
Guarantor’s obligations hereunder as expressly provided for in Section 4.11 and
except for the limitations set forth in Section 2.07 or, with respect to any
Subsidiary Loan Party that becomes a party hereto pursuant to Section 4.12 or
otherwise, in any Supplement to this Agreement, the obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or set-off, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Guaranteed Obligations
or otherwise (other than defense of payment or performance). Without limiting
the generality of the foregoing, the obligations of each Guarantor hereunder, to
the fullest extent permitted by applicable law, shall not be discharged or
impaired or otherwise affected by, and each Guarantor hereby waives any defense
to the enforcement hereof by reason of:

(i) the failure of the Administrative Agent or any other Secured Party to assert
any claim or demand or to exercise or enforce any right or remedy under the
provisions of any Loan Document or otherwise;

(ii) any rescission, waiver, amendment or modification of, increase in the
Guaranteed Obligations with respect to, or any release from any of the terms or
provisions of, any Loan Document or any other agreement, including with respect
to any other Guarantor under this Agreement;

(iii) the failure to perfect any security interest in, or the exchange,
substitution, release or any impairment of, any security held by the
Administrative Agent or any other Secured Party for the Guaranteed Obligations;

(iv) any default, failure or delay, willful or otherwise, in the performance of
the Guaranteed Obligations;

(v) any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the payment in full in cash
or immediately available funds of all the Guaranteed Obligations);

(vi) any illegality, lack of validity or enforceability of any Guaranteed
Obligation or the Credit Agreement or any other Loan Document or any Ancillary
Agreement;

(vii) any change in the corporate existence, structure or ownership of any Loan
Party, or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting a Loan Party or its assets or any resulting release or discharge of
any Guaranteed Obligation;

 

4



--------------------------------------------------------------------------------

(viii) the existence of any claim, set-off or other rights that a Guarantor may
have at any time against the Borrower, the Administrative Agent, or any other
corporation or person, whether in connection herewith or any unrelated
transactions, provided that nothing herein will prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

(ix) any action permitted or authorized hereunder; or

(x)(A) any other circumstance (including, without limitation, any statute of
limitations, law, regulation, decree or order of any jurisdiction) or (B) any
existence of or reliance on any representation by the Administrative Agent, in
each case, that might otherwise constitute a defense to, or a legal or equitable
discharge of, the Borrower or any Guarantor for its Guaranteed Obligations or
any other guarantor or surety.

Each Guarantor expressly authorizes the Secured Parties to take and hold
security for the payment and performance of the Guaranteed Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in their sole discretion or to release or substitute
any one or more other guarantors or obligors upon or in respect of the
Guaranteed Obligations, all without affecting the obligations of any Guarantor
hereunder.

(b) To the fullest extent permitted by applicable law, each Guarantor waives
diligence, promptness, presentment, protest and notice of protest, demand for
payment or performance, notice of default or nonpayment, notice of acceptance
and any other notice with respect to the Guaranteed Obligations or any part of
them to or upon the Borrower or any Guarantor with respect to the Guaranteed
Obligations, any defense based on or arising out of disability or any defense of
any other Loan Party or the unenforceability of the Guaranteed Obligations or
any part thereof from any cause, or the cessation from any cause of the
liability of any other Loan Party, other than the payment in full in cash or
immediately available funds of all the Guaranteed Obligations (other than
contingent or unliquidated obligations or liabilities). The Administrative Agent
and the other Secured Parties may, at their election, foreclose on any security
held by one or more of them by one or more judicial or nonjudicial sales, accept
an assignment of any such security in lieu of foreclosure, compromise or adjust
any part of the Guaranteed Obligations, make any other accommodation with any
other Loan Party or exercise any other right or remedy available to them against
any other Loan Party, without affecting or impairing in any way the liability of
any Guarantor hereunder except to the extent the Guaranteed Obligations (other
than contingent or unliquidated obligations or liabilities) have been paid in
full in cash or immediately available funds. To the fullest extent permitted by
applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against any other Loan Party, as the case may be, or
any security.

 

5



--------------------------------------------------------------------------------

(c) Each Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Guarantor and without notice to or
further assent by any Guarantor, any demand for payment of any of the Guaranteed
Obligations made by the Administrative Agent or any Secured Party may be
rescinded by the Administrative Agent or such Secured Party and any of the
Guaranteed Obligations continued, and the Guaranteed Obligations, or the
liability of any other person upon or for any part thereof, or any Collateral or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
Secured Party, and the Credit Agreement and the other Loan Documents and any
other documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders or all Lenders, as the case may be) may deem
advisable from time to time, and any Collateral, guarantee or right of offset at
any time held by the Administrative Agent or any Secured Party for the payment
of the Guaranteed Obligations may be sold, exchanged, waived, surrendered or
released. Neither the Administrative Agent nor any Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Guaranteed Obligations or for the guarantee contained in
this Section 2.03 or any property subject thereto.

Section 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Guaranteed Obligation is rescinded or
must otherwise be restored by the Administrative Agent or any other Secured
Party upon the bankruptcy or reorganization of the Borrower or any other Loan
Party, or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, the Borrower or any Loan
Party or any substantial part of its property, or otherwise.

Section 2.05. Agreement to Pay; Contribution; Subrogation. In furtherance of the
foregoing and not in limitation of any other right that the Administrative Agent
or any other Secured Party has at law or in equity against any Guarantor by
virtue hereof, but subject to the limitations set forth in Section 2.07, upon
the failure of the Borrower or any other Loan Party to pay any Guaranteed
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Secured Parties in cash the amount of
such unpaid Guaranteed Obligation. Subject to the limitations set forth in
Section 2.07, each Guarantor hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Secured Party under
this Agreement, such Guarantor will contribute in respect of its Guaranteed
Obligations, to the maximum extent permitted by law, such amounts to each other
Guarantor so as to maximize the aggregate amount paid to the Secured Parties
under or in respect of the Loan Documents. Upon payment by any Guarantor of any
sums to the Administrative Agent as provided above or upon enforcement of any
Security Documents granted by any Guarantor, all rights of such Guarantor
against the applicable Borrower or any other Guarantor arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subject to Article III.

 

6



--------------------------------------------------------------------------------

Section 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition and assets of the
Borrower and each other Loan Party, and of all other circumstances bearing upon
the risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that none of the Administrative Agent or the other Secured Parties will have any
duty to advise such Guarantor of information known to it or any of them
regarding such circumstances or risks.

Section 2.07. Maximum Liability. Each Guarantor, and by its acceptance of this
Agreement, the Administrative Agent and each Secured Party hereby confirms that
it is the intention of all such Persons that this Agreement and the Guaranteed
Obligations of each Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of the Bankruptcy Code or any other federal or state
bankruptcy, insolvency, receivership or similar law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar federal or
state law to the extent applicable to this Agreement and the Guaranteed
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Administrative Agent, the Secured Parties and the Guarantors hereby
irrevocably agree that the Obligations of each Guarantor under this Agreement at
any time shall be limited to the maximum amount as will result in the Guaranteed
Obligations of such Guarantor under this Agreement not constituting a fraudulent
transfer or conveyance.

Section 2.08. Payment Free and Clear of Taxes. Any and all payments by or on
account of any obligation of any Guarantor hereunder or under any other Loan
Document shall be made free and clear of, and without deduction for, any
Indemnified Taxes or Other Taxes on the same terms and to the same extent that
payments by the Borrower are required to be made pursuant to the terms of
Section 2.17 of the Credit Agreement. The provisions of Section 2.17 of the
Credit Agreement shall apply to each Guarantor mutatis mutandis.

Section 2.09. Additional Borrowers or Subsidiary Parties. The guarantee of any
Subsidiary Loan Party that becomes a party hereto pursuant to Section 4.12 shall
be subject to the limitations (if any) set forth in the applicable Supplement
relating to such guarantee.

ARTICLE III

Indemnity, Subrogation and Subordination

Section 3.01. Indemnity. In addition to all such rights of indemnity and
subrogation as the Guarantors may have under applicable law (but subject to
Section 3.03 hereof), the Borrower agrees that (a) in the event a payment shall
be made by any

 

7



--------------------------------------------------------------------------------

Guarantor (including another Borrower, in its capacity as a Guarantor hereunder)
under this Agreement in respect of any Guaranteed Obligation of the Borrower,
the Borrower shall indemnify such Guarantor for the full amount of such payment
and such Guarantor shall be subrogated to the rights of the person to whom such
payment shall have been made to the extent of such payment and (b) in the event
any assets of any Guarantor shall be sold pursuant to a Security Document to
satisfy in whole or in part a Guaranteed Obligation owed to any Secured Party by
the Borrower, the Borrower shall indemnify such Guarantor in an amount equal to
the greater of the book value or the fair market value of the assets so sold.

Section 3.02. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 3.03 hereof) that, in the event a payment
shall be made by any other Guarantor hereunder in respect of any Guaranteed
Obligation, or assets of any other Guarantor shall be sold pursuant to any
Security Document to satisfy any Guaranteed Obligation owed to any Secured Party
and such other Guarantor (the “Claiming Guarantor”) shall not have been fully
indemnified by the Borrower as provided in Section 3.01 hereof, the Contributing
Guarantor shall indemnify the Claiming Guarantor in an amount equal to the
amount of such payment or the greater of the book value or the fair market value
of such assets, as applicable, in each case multiplied by a fraction of which
the numerator shall be the net worth of such Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 4.12 hereof, the date of the supplement hereto
executed and delivered by such Guarantor). Any Contributing Guarantor making any
payment to a Claiming Guarantor pursuant to this Section 3.02 shall be
subrogated to the rights of such Claiming Guarantor under Section 3.01 hereof to
the extent of such payment.

Section 3.03. Subordination; Subrogation. (a) Subject to the limitations set
forth in Section 2.07, to the extent permitted by law and to the extent to do so
would not constitute unlawful financial assistance, each Guarantor hereby
subordinates any and all debts, liabilities and other Obligations owed to such
Guarantor by each other Loan Party (the “Subordinated Obligations”) to the
Guaranteed Obligations to the extent and in the manner hereinafter set forth in
this Section 3.03:

(i) Prohibited Payments, Etc. Each Guarantor may receive payments from any other
Loan Party on account of the Subordinated Obligations. After the occurrence and
during the continuance of any Event of Default, if requested by the
Administrative Agent or required by the Required Lenders, no Guarantor shall
demand, accept or take any action to collect any payment on account of the
Subordinated Obligations until the Guaranteed Obligations have been irrevocably
paid in full in cash.

(ii) Prior Payment of Guaranteed Obligations. In any proceeding under the
Bankruptcy Code or any other federal or state bankruptcy, insolvency,
receivership or similar law in any jurisdiction relating to any other Loan
Party, each Guarantor agrees that the Secured

 

8



--------------------------------------------------------------------------------

Parties shall be entitled to receive irrevocable payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Code or any other federal or
state bankruptcy, insolvency, receivership or similar law in any jurisdiction,
whether or not constituting an allowed claim in such proceeding (“Post-Petition
Interest”)) before such Guarantor receives payment of any Subordinated
Obligations.

(iii) Turn-Over. After the occurrence and during the continuance of any Event of
Default, each Guarantor shall, if the Administrative Agent so requests, collect,
enforce and receive payments on account of the Subordinated Obligations as
trustee for (or, in any jurisdiction whose law does not include the concept of
trusts, for the account of) the Secured Parties and deliver such payments to the
Administrative Agent on account of the Guaranteed Obligations (including all
Post-Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of such Guarantor under the other provisions of this Agreement.

(iv) Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default, the Administrative Agent is authorized and
empowered (but without any obligation to so do), in its discretion, (i) in the
name of each Guarantor, to collect and enforce, and to submit claims in respect
of, the Subordinated Obligations and to apply any amounts received thereon to
the Guaranteed Obligations (including any and all Post-Petition Interest), and
(ii) to require each Guarantor (A) to collect and enforce, and to submit claims
in respect of, the Subordinated Obligations and (B) to pay any amounts received
on such obligations to the Administrative Agent for application to the
Guaranteed Obligations (including any and all Post-Petition Interest).

(b) Subject to the limitations set forth in Section 2.07, each Guarantor hereby
unconditionally and irrevocably agrees not to exercise any rights that it may
now have or hereafter acquire against the Borrower, any other Loan Party or any
other insider guarantor that arise from the existence, payment, performance or
enforcement of such Guarantor’s obligations under or in respect of the guarantee
set forth in Article II or any other Loan Document, including, without
limitation, any right of subrogation, reimbursement, exoneration, contribution
or indemnification and any right to participate in any claim or remedy of any
Secured Party against the Borrower, any other Loan Party or any other insider
guarantor or any Collateral, whether or not such claim, remedy or right arises
in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from the Borrower, any other Loan Party
or any other insider guarantor, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right, unless and until all of the Guaranteed Obligations
and all other amounts payable under the guarantee set forth in Article II shall
have been paid in full in cash, all Ancillary

 

9



--------------------------------------------------------------------------------

Agreements secured hereunder shall have been terminated and the Commitments
shall have expired or been terminated and each Guarantor agrees that it will not
be entitled to bring any action, claim, suit or other proceeding in respect of
any right it may have in respect of any payment on its guarantee until such
time. If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence at any time prior to the latest of (a) the
payment in full in cash of the Guaranteed Obligations and all other amounts
payable under the guarantee set forth in Article II and (b) the latest date of
termination of all Ancillary Agreements secured hereunder, such amount shall be
received and held in trust for the benefit of the Secured Parties, shall be
segregated from other property and funds of such Guarantor and shall forthwith
be paid or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under the guarantee set
forth in Article II, whether matured or unmatured, in accordance with the terms
of the Loan Documents, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under such guarantee thereafter arising. If
(i) any Guarantor shall make payment to any Secured Party of all or any part of
the Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other
amounts payable under the guarantee set forth in Article II shall have been paid
in full in cash, (iii) the Maturity Date shall have occurred, and (iv) all
Ancillary Agreements secured hereunder shall have terminated or shall have been
cash collateralized, the Administrative Agent will, at such Guarantor’s request
and expense, execute and deliver to such Guarantor appropriate documents,
without recourse and without representation or warranty, necessary to evidence
the transfer by subrogation to such Guarantor of an interest in the Guaranteed
Obligations resulting from such payment made by such Guarantor pursuant to such
guarantee.

ARTICLE IV

Miscellaneous

Section 4.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Loan Party shall be given to it in care of Intermediate
Holdings, with such notice to be given as provided in Section 9.01 of the Credit
Agreement.

Section 4.02. Limitation By Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid or unenforceable, in whole or in
part, under the provisions of any applicable law.

Section 4.03. Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Administrative Agent
and a

 

10



--------------------------------------------------------------------------------

counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such party and the Administrative
Agent and their respective permitted successors and assigns, and shall inure to
the benefit of such party, the Administrative Agent and the other Secured
Parties and their respective permitted successors and assigns, except that no
party shall have the right to assign or transfer its rights or obligations
hereunder or any interest herein (and any such assignment or transfer shall be
void) except as expressly contemplated by this Agreement or the Credit
Agreement. This Agreement shall be construed as a separate agreement with
respect to each party and may be amended, modified, supplemented, waived or
released with respect to any party without the approval of any other party and
without affecting the obligations of any other party hereunder.

Section 4.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns; provided that no Guarantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent.

Section 4.05. Administrative Agent’s Fees and Expenses; Indemnification. (a) The
parties hereto agree that the Administrative Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.05 of
the Credit Agreement.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Guarantor jointly and severally agrees to indemnify the
Administrative Agent and the other Indemnitees (as defined in Section 9.05 of
the Credit Agreement) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of,
(i) the execution, delivery or performance of this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the Transactions and other transactions
contemplated hereby, (ii) the use of proceeds of the Loans or (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing, or to
the Collateral, whether or not any Indemnitee is a party thereto; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

(c) Subject to the terms of the Security Documents, any such amounts payable as
provided hereunder shall be additional Guaranteed Obligations secured by the
Collateral Agreement and the other Security Documents. The provisions of this
Section 4.05

 

11



--------------------------------------------------------------------------------

shall remain operative and in full force and effect regardless of the
termination of this Agreement or any other Loan Document, the consummation of
the transactions contemplated hereby, the repayment of any of the Guaranteed
Obligations, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent or any other Secured Party. Subject to the
limitations set forth in Section 2.07, all amounts due under this Section 4.05
shall be payable on written demand therefor, accompanied by reasonable
documentation with respect to any reimbursement, indemnification or other amount
requested.

Section 4.06. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent or any Secured Party in exercising any right, power or remedy hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy, or any
abandonment or discontinuance of steps to enforce such a right, power or remedy,
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. The rights, powers and remedies of the Administrative
Agent and the Secured Parties hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights, powers or remedies that they
would otherwise have. No waiver of any provision of this Agreement or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section 4.06, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan shall not be construed as a waiver of any Default or Event of
Default, regardless of whether the Administrative Agent or any Secured Party may
have had notice or knowledge of such Default or Event of Default at the time. No
notice or demand on any Loan Party in any case shall entitle any Loan Party to
any other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Loan Party or Loan Parties with respect to
which such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.08 of the Credit Agreement.

Section 4.07. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 4.08. Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile or other electronic transmission), each of
which shall constitute an original but all of which when taken together shall
constitute but

 

12



--------------------------------------------------------------------------------

one contract, and shall become effective as provided in Section 4.03 hereof.
Delivery of an executed counterpart to this Agreement by facsimile transmission
or other electronic means shall be as effective as delivery of a manually signed
original.

Section 4.09. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 4.10. Applicable Law; Jurisdiction; Venue; Consent to Service of
Process; Waiver of Jury Trial. (a) The terms of Sections 9.07, 9.11 and 9.15 of
the Credit Agreement with respect to applicable law, consent to jurisdiction,
venue, waiver of trial by jury and agent of process are incorporated herein by
reference, mutatis mutandis, and the parties hereto agree to such terms (and,
for the avoidance of doubt, as incorporated into this Agreement, Section 9.11 of
the Credit Agreement shall apply to each party hereto).

(b) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 4.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 4.11. Termination or Release. (a) This Agreement and the guarantees made
herein shall terminate on the Termination Date.

(b) A Guarantor shall automatically be released from its guarantee and its
obligations hereunder (i) upon the consummation of any transaction permitted by
the Credit Agreement as a result of which such Guarantor ceases to be a
Subsidiary of Intermediate Holdings or otherwise ceases to be a Guarantor,
subject, if applicable, to consent required in accordance with Section 9.08 of
the Credit Agreement and/or (ii) to the extent provided in Section 9.18 of the
Credit Agreement.

(c) In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section 4.11, the Administrative Agent shall execute and deliver to
any Guarantor, at such Guarantor’s expense, all documents that such Guarantor
shall reasonably request to evidence such termination or release; provided that
the Administrative Agent shall not be required to take any action under this
Section 4.11(c) unless such Guarantor shall have delivered to the Administrative
Agent together with such request, which may be incorporated into such request, a
certificate of a Responsible Officer certifying that the transaction giving rise
to such termination or release is permitted by the Credit Agreement and was
consummated in compliance with the Loan Documents. Any execution and delivery of
documents pursuant to this Section 4.11 shall be without recourse to or warranty
by the Administrative Agent.

Section 4.12. Additional Guarantors. Upon execution and delivery by the
Administrative Agent and any Subsidiary that is required to become a party
hereto by Section 5.10 of the Credit Agreement of an instrument in the form of
Exhibit I hereto

 

13



--------------------------------------------------------------------------------

(with such additions to such form as the Administrative Agent and Intermediate
Holdings may reasonably agree in the case of any such Subsidiary) (a
“Supplement”), such entity shall become a Guarantor hereunder with the same
force and effect as if originally named as a Guarantor herein. The execution and
delivery of any such instrument shall not require the consent of any other party
to this Agreement. The rights and obligations of each party to this Agreement
shall remain in full force and effect notwithstanding the addition of any new
party to this Agreement.

Section 4.13. Right of Set-Off. The terms of Section 9.06 of the Credit
Agreement with respect to right of set-off are incorporated herein by reference,
mutatis mutandis.

[Signature Pages Follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

MOMENTIVE PERFORMANCE MATERIALS HOLDINGS INC. By:  

/s/ William H. Carter

Name:   William H. Carter Title:   Executive Vice President and Chief Financial
Officer MOMENTIVE PERFORMANCE MATERIALS INC. By:  

/s/ William H. Carter

Name:   William H. Carter Title:   Executive Vice President and Chief Financial
Officer

[Signature Page to Guarantee Agreement (Term Loan)]



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE MATERIALS USA INC. By:  

/s/ George F. Knight

Name:   George F. Knight Title:   Senior Vice President and Treasurer MOMENTIVE
PERFORMANCE MATERIALS WORLDWIDE INC. By:  

/s/ George F. Knight

Name:   George F. Knight Title:   Senior Vice President, Chief Financial Officer
and Treasurer MOMENTIVE PERFORMANCE MATERIALS QUARTZ, INC. By:  

/s/ George F. Knight

Name:   George F. Knight Title:   Senior Vice President and Treasurer MPM
SILICONES, LLC By: Momentive Performance Materials USA Inc., its sole member By:
 

/s/ George F. Knight

Name:   George F. Knight Title:   Senior Vice President and Treasurer

[Signature Page to Guarantee Agreement (Term Loan)]



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE MATERIALS SOUTH AMERICA INC. By:  

/s/ George F. Knight

Name:   George F. Knight Title:   Senior Vice President and Treasurer MOMENTIVE
PERFORMANCE MATERIALS CHINA SPV INC. By:  

/s/ George F. Knight

Name:   George F. Knight Title:   Senior Vice President, Chief Financial Officer
and Treasurer

[Signature Page to Guarantee Agreement (Term Loan)]



--------------------------------------------------------------------------------

JUNIPER BOND HOLDINGS I LLC By:   Momentive Performance Materials Inc., its sole
member   By:  

/s/ William H. Carter

  Name:   William H. Carter   Title:   Executive Vice President and Chief
Financial Officer JUNIPER BOND HOLDINGS II LLC By:   Momentive Performance
Materials Inc., its sole member   By:  

/s/ William H. Carter

  Name:   William H. Carter   Title:   Executive Vice President and Chief
Financial Officer JUNIPER BOND HOLDINGS III LLC By:   Momentive Performance
Materials Inc., its sole member   By:  

/s/ William H. Carter

  Name:   William H. Carter   Title:   Executive Vice President and Chief
Financial Officer JUNIPER BOND HOLDINGS IV LLC By:   Momentive Performance
Materials Inc., its sole member   By:  

/s/ William H. Carter

  Name:   William H. Carter   Title:   Executive Vice President and Chief
Financial Officer

[Signature Page to Guarantee Agreement (Term Loan)]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. , as Administrative Agent By:  

/s/ Charles O. Freedgood

Name:   Charles O. Freedgood Title:   Managing Director

[Signature Page to Guarantee Agreement (Term Loan)]



--------------------------------------------------------------------------------

Schedule I to the

Guarantee Agreement

Subsidiary Loan Parties

 

Name

 

Type of

Entity

 

Jurisdiction of

Organization

Juniper Bond Holdings I LLC   Limited liability company   Delaware Juniper Bond
Holdings II LLC   Limited liability company   Delaware Juniper Bond Holdings III
LLC   Limited liability company   Delaware Juniper Bond Holdings IV LLC  
Limited liability company   Delaware Momentive Performance Materials China SPV
Inc.   Corporation   Delaware Momentive Performance Materials Quartz, Inc.  
Corporation   Delaware Momentive Performance Materials South America Inc.  
Corporation   Delaware Momentive Performance Materials Worldwide Inc.  
Corporation   Delaware MPM Silicones, LLC   Limited liability company   New York



--------------------------------------------------------------------------------

Exhibit I to the

Guarantee Agreement

SUPPLEMENT NO.             , dated as of         (this “Supplement”), to the
Guarantee Agreement, dated as of April 15, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Guarantee
Agreement”), among MOMENTIVE PERFORMANCE MATERIALS HOLDINGS INC., a Delaware
corporation (“Holdings”), MOMENTIVE PERFORMANCE MATERIALS INC., a Delaware
corporation (“Intermediate Holdings”), MOMENTIVE PERFORMANCE MATERIALS USA INC.,
a Delaware corporation (the “Borrower”), each other Subsidiary of Intermediate
Holdings identified therein as a party (each, a “Subsidiary Loan Party” and
together with Holdings, Intermediate Holdings and the Borrower, the “Existing
Guarantors”) and JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as administrative agent
(together with its successors and assigns, in such capacity, the “Administrative
Agent”) for the Secured Parties (as defined therein).

A. Reference is made to the Senior Secured Debtor-in-Possession Term Loan
Agreement, dated as of April 15, 2014 (as amended, restated, supplemented,
waived or otherwise modified from time to time, the “Credit Agreement”), among
Holdings, Intermediate Holdings, the Borrower, the Lenders from time to time
party thereto, JPMorgan, as administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, the
“Administrative Agent”) and as Collateral Agent, and the other parties named
therein.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guarantee
Agreement, as applicable.

C. The Existing Guarantors have entered into the Guarantee Agreement in order to
induce the Lenders to make Loans. Section 4.12 of the Guarantee Agreement
provides that additional Subsidiaries may become Guarantors under the Guarantee
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned Subsidiary (the “New Guarantor”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Guarantor under the Guarantee Agreement in order to induce the Lenders to make
additional Loans and as consideration for Loans previously made.

Accordingly, the Administrative Agent and the New Guarantor agree as follows:

SECTION 1. In accordance with Section 4.12 of the Guarantee Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby agrees to all the terms and provisions of
the Guarantee Agreement applicable to it as a Guarantor thereunder. In
furtherance of the foregoing, the New Guarantor does hereby guarantee to the
Administrative Agent the due and punctual payment of the Guaranteed Obligations
as set forth in the Guarantee Agreement. Each reference to a “Guarantor” in the
Guarantee Agreement and in this Supplement shall be deemed to include the New
Guarantor. The Guarantee Agreement is hereby incorporated herein by reference.

 

7



--------------------------------------------------------------------------------

SECTION 2. The New Guarantor represents and warrants to the Administrative Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
(i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

SECTION 3. The New Guarantor is a [company] duly [incorporated or organized]
under the laws of [name of relevant jurisdiction].

SECTION 4. This Supplement may be executed in any number of counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when (a) the
Administrative Agent shall have received a counterpart of this Supplement that
bears the signature of the New Guarantor and (b) the Administrative Agent has
executed a counterpart hereof. Delivery of an executed signature page to this
Supplement by facsimile or other electronic transmission shall be as effective
as delivery of a manually signed counterpart of this Supplement.

SECTION 5. Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

SECTION 7. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 8. All communications and notices hereunder shall (except as otherwise
expressly permitted by the Guarantee Agreement) be in writing and given as
provided in Section 9.01 of the Credit Agreement.

SECTION 9. The New Guarantor agrees to reimburse the Administrative Agent for
its reasonable and documented out-of-pocket expenses in connection with this
Supplement, including the reasonable and documented fees, disbursements and
other charges of counsel to the Administrative Agent to the extent required by
Section 9.05 of the Credit Agreement.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guarantee Agreement as of the day and year first
above written.

 

[Name of New Guarantor] By:  

 

Name:   Title:   Legal name: Jurisdiction of organization: Location of chief
executive office:

 

9



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

Name:   Title:  

 

10